EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lee on 06/07/2022.
The application has been amended as follows: 

In claim 1, lines 16-17, “wherein the pillars comprise hollow pillars which include a T-shaped opening on a face of the pillar and” is replaced with “wherein the pillars comprise hollow pillars which include a T-shaped opening on a face of the pillar, each of the T-shaped openings comprising an upper part on the face of the pillar and a lower body on the face of the pillar, the lower body being more narrow than the upper part,”

In claim 20, lines 20-21, “wherein the pillars comprise hollow pillars which include a T-shaped opening on a face of the pillar and” is replaced with “wherein the pillars comprise hollow pillars which include a T-shaped opening on a face of the pillar, each of the T-shaped openings comprising an upper part on the face of the pillar and a lower body on the face of the pillar, the lower body being more narrow than the upper part,”

Claim 21 is canceled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 and 20.  In particular, the cited references do not disclose the limitation, “wherein the pillars comprise hollow pillars which include a T-shaped opening on a face of the pillar, each of the T-shaped openings comprising an upper part on the face of the pillar and a lower body and a lower body on the face of the pillar, the lower body being more narrow than the upper part”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784